DETAILED ACTION

Allowable Subject Matter

Claims 1-3, 5-9, 12-16, 19-20 and 22 are allowed.

The following is an examiner’s statement of reasons for allowance:

After completing a thorough search of independent claim 1, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method for manufacturing a semiconductor package assembly, the method comprising: stacking a third semiconductor die over the first semiconductor die and the second semiconductor die; wherein stacking the third semiconductor die includes aligning a third conductive pad on the third coupling face with a first conductive pad on the first coupling face to form a first proximity coupling interconnect, wherein the third conductive pad is spaced from the first conductive pad by a first gap distance, wherein no proximity coupling interconnect is formed between the third semiconductor die and the second semiconductor die, the second semiconductor die being a dummy die and wherein an opening vertically extends through a first passivation layer formed on the first coupling face and a third passivation layer formed on the third coupling face and extends between a surface of the first conductive pad and a surface of the third conductive pad, wherein the sum of a height of the opening and a thickness of the first and third conductive pads equals the sum of a thickness of the first passivation layer and a thickness of the third passivation layer in combination with the rest of the limitations of the claim.

After completing a thorough search of independent claim 16, the prior art of record, alone or in combination does not disclose, teach or fairly suggest a method of manufacturing a semiconductor package assembly, the method comprising: disposing a third semiconductor die over a first semiconductor die and a second semiconductor die, wherein the second semiconductor die is a dummy die; and aligning a first pad on the first coupling face and a third pad on the third coupling face to form a 

The closest prior arts on record are Iguchi (US-20100289156-A1), Sutherland (US-20020016021-A1), Park (US-20120292745-A1), Nishimura (US-20080150157-A1), Lauterbach (US-7525199-B1) and Sellathamby (US-20110254123-A1). However none of the existing prior arts on record teaches nor would be obvious to add such an element with and obvious motivation or breaking the functionality of the device.

Claims 2-3, 5-9, 12-15, 19-20 and 22 are also allowed being dependent on allowable claims 1 or 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRAY whose telephone number is (571)270-7629.  The examiner can normally be reached on Monday-Friday 9am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached on 5712721867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J GRAY/Examiner, Art Unit 2897